DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Burns on May 20, 2022.
The application has been amended as follows: 
1. Amend claim 5 as follows:
A forging roll device comprising:
a first roll axis and a second roll axis with first and second axial centers respectively, the first and second axial centers being in line with each other,
wherein the first roll axis and the second roll axis each include four die attaching surfaces such that the first and second roll axes are arranged in a square configuration;
at least first and second removable dies attached to selected die attaching surfaces of the first roll axis, and at least third and fourth removable dies attached to selected die attaching surface of the second roll axis;
the first roll axis having at least first and second first roll axis gap sections between the first and second removable dies, the first and second first roll axis gap sections not having removable dies and being arranged so that the first and second removable dies and the first and second first roll axis gap sections alternate with each other around the first central axial center,
the second roll axis having at least third and fourth second roll axis gap sections between the third and fourth removable dies, the third and fourth second roll axis gap sections not having removable dies and being arranged so that the third and fourth removable dies and the third and fourth second roll axis gap sections alternate with each other around the second central axial center, and
a material holder/conveyor which conveys a held shaping target material between the first and second roll axes.

2. Cancel claim 9
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein the first roll axis and the second roll axis each include four die attaching surfaces being arranged around the axial centers of the first roll axis and the second roll axis such that the first and second roll axes are arranged in a square configuration” in combination with the rest of the claimed limitations set forth in claim 5.
Baudler et al (DE 102013100302A1) discloses a forging roll device comprising of first (1) and second (2) roll axis each having die attaching surfaces arranged around their axial centers, first and second removable dies (11, 12, 21, 22) attached to selected die attaching surfaces, wherein the first roll axis has first and second roll axis gap sections (13, 14) and the first and second removable dies (11, 12) and the first and second first roll axis gap sections alternate with each other around the first axial center, and the second roll axis has third and fourth roll axis gap sections (23, 24) and the third and fourth removable dies (21, 22) and the third and fourth second roll axis gap sections alternate with each other around the second axial center, and a material holder/conveyor (5) [see figure 1].
Steger et al (DE 19539082 A1) discloses a roll axis having a plurality of die attaching surfaces arranged around the axial center of the roll axis. Steger et al further discloses each die attaching surface is planar, the roll axis is polygonal in shape and the roll axis is designed with a corresponding number of die attaching surfaces as removable dies [see figure 1; second paragraph of translation].
The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight since the teaching of Steger teaches away from providing roll axis gap sections between removable dies. Claims 5-8 and 10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725